Citation Nr: 1422263	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  08-37 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 1999 to August 1999 and from March 2002 to June 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the St. Petersburg, Florida, regional office (RO) of the Department of Veterans Affairs (VA).  

In March 2011, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing at the RO.  A transcript of that hearing has been associated with the claims file.  

The Board has reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  The Informal Hearing Presentation is in Virtual VA.  

This matter was previously before the Board in June 2011, at which time it was remanded in order to obtain records from the Social Security Administration (SSA).  The requested development has been completed, and the case has been returned to the Board for further review.  

Unfortunately, the Board will find that an additional remand is necessary.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that the 30 percent rating initially assigned to his service connected PTSD is insufficient to compensate him for the impairment produced by this disability.  

At the March 2011 hearing, the Veteran testified that although he did not receive any private treatment, he was getting ongoing treatment at a VA facility, which included treatment by a psychiatrist.  In addition, he testified that he had described his flashbacks to a VA psychologist just the day before the hearing.  

A review of the claims folder and electronic record shows that the most recent VA treatment records that have been obtained are dated March 2010.  These records are now over four years old and there is no indication that an attempt has been made to obtain the more recent records referenced by the Veteran at the hearing.  The Board has an obligation to request all relevant records in the custody of VA medical facilities.  38 C.F.R. § 3.159(c)(2) (2013).  Therefore, an attempt must be made to obtain the Veteran's current VA treatment records, to include the March 2011 treatment he described at the hearing.  

Furthermore, the most recent VA examination of the Veteran's service connected PTSD was conducted in February 2010 and is now over four years old.  The fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that an evaluation of the disability will be a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that an additional examination of the Veteran's PTSD would be useful in obtaining an accurate assessment of the current severity of this disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA records pertaining to the treatment of the Veteran's PTSD from March 2010 to the present and associate them with the record.  This should include the March 2011 treatment described by the Veteran at his hearing. 

2.  After the records requested above have been obtained or have been certified as being unobtainable, the Veteran should be afforded a VA psychiatric or psychological examination to determine the current impairment due to his PTSD.  All indicated tests and studies should be conducted to enable the Veteran to be evaluated under the appropriate rating criteria.  The claims folder should be made available to the examiner for review before the examination, and the examination report should note that it has been reviewed.  The examiner should state whether or not it is possible to distinguish between the symptoms that result from the Veteran's service connected PTSD and the symptoms that result from his nonservice connected bipolar disorder.  If it is not possible, all symptoms must be considered in the evaluation of the Veteran.  If it is possible to distinguish between the symptoms caused by the two disabilities, the symptoms that result from the PTSD should be identified.  It would be helpful if the examiner would elaborate as to whether the PTSD produces occasional decrease in work efficiency with periods of inability to perform occupational tasks, if there is a reduced reliability in productivity, if there are deficiencies in most areas of social and occupational functioning, or if there is total impairment in these areas.  Also if possible, the examiner should provide a score on the Global Assessment of Functioning (GAF) scale based solely on the impairment that results from PTSD.  Finally, the examiner should comment on the affects the Veteran's PTSD has on his employability, to include whether or not it precludes him from obtaining or maintaining gainful employment.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



